DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to claims 1-20 filed January 02, 2019 for examination. Claims 1-20 are being examined and pending. 
	3.	The drawings filed on January 02, 2019 have been accepted.
4.	The information disclosure statement filed March 21, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	Prior art US 7,539,867 B2 (Bolosky et al.) taught “[a] file format for a serverless distributed file system is composed of two parts: a primary data stream and a metadata stream. The data stream contains a file that is divided into multiple blocks. Each block is encrypted using a 
Prior art US 2016/0283920 A1 (Fisher et al.) taught “[a] method for authenticating a chain of custody utilizing blockchain technology, whereby digital evidence or other digital content is acquired and then hashed to produce a hash fingerprint/signature and then immediately or instantly submitting said hash fingerprint/signature to the blockchain using the blockchain network protocol, forming an immediate verifiable chain of custody without human interaction or requiring a trusted third party.” Abstract.
Prior art US 2017/0132625 A1 (Kennedy et al.) taught “[a] method for validating electronic transactions using a private blockchain includes: storing a blockchain, wherein the blockchain is a distributed database that includes a plurality of data records, each being associated with a processed transaction; receiving a transaction message, the transaction message including a message type indicator and a plurality of data elements, each configured to store a transaction data 
Prior art US 5,671,276 (Eyer et al.) taught “[t]he eight-byte portion 60 is input to a cryptographic function 65 ("crypto") that is implemented in firmware and can comprise any crypto function, such as a well-known hash function. A 64-bit category key is input to the crypto function and, e.g., hashed with the eight bytes of program rekey data 60 in order to provide a 64-bit package key. The category key used to derive the package key is specified by a category sequence number contained in the program rekey message carrying the package data. The generation and use of category keys for access control in communication systems such as satellite television systems is well known. In a typical system, the category key will be changed on a periodic basis, such as monthly, to heighten the system security.”
For Independent claim 1, 
Since, no prior art was found to teach: “sporadically alter at least one of one or more keys used to generate a last-in-time universal tag for a data file associated with a user; in response to altering the at least one of the one or more keys, apply the one or more keys to a hash algorithm to generate a current universal tag” in combination with “register the current universal tag within a block of at least one distributed ledger stored or accessible to one or more of the at least one distributed trust computing networks; wherein the registering of the current universal tag within the one or more distributed trust computing networks supersedes registration of the last-in-time universal tag and provides for a validation of at least one selected from the group of (i) an authenticity of the data file, and (ii) the user associated with the data file.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claims 13 and 18, the claims recite essentially similar limitations as in claim 1.
For dependent claims 2-12, 14-17, and 19-20, the claims are allowed due to their dependency on allowable independent claims 1, 13, and 18.
8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
9.	Prior arts made of record, not relied upon: See PTO – 892.
	US 2016/0007294 A1 (Naslund et al.): [0064] The key for the cryptographic CRC hash functions is a random irreducible polynomial. The time complexity of generating such a polynomial of degree n is O(n.sup.3) bit operations or, in a software implementation, is O(n.sup.2) word operations (mostly XOR's and SHIFT's). Therefore, it is efficient enough for applications in which the key is changed only sporadically (e.g. at the beginning of a network session).
	Raman, R. K., & Varshney, L. R. (2018, June). Dynamic distributed storage for blockchains. In 2018 IEEE International Symposium on Information Theory (ISIT) (pp. 2619-2623). IEEE. Blockchain uses the idea of storing transaction data in the form of a distributed ledger wherein each node in the network stores a current copy of the sequence of transactions (ledger) in the form of a hash chain. Storing the entire ledger incurs a high storage cost that grows undesirably large for high transaction rates and large networks. In this work we use secret key sharing, private key encryption, and distributed storage to design a coding scheme such that each node stores only a part of each transaction thereby reducing storage cost to a fraction of the original. When further using dynamic zone allocation, we show the coding scheme can also improve the data integrity.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438